297 F.2d 526
John Henry CAMPBELL, Appellant,v.UNITED STATES of America, Appellee.
No. 17163.
United States Court of Appeals Ninth Circuit.
December 11, 1961.
Certiorari Denied March 19, 1962.

See 82 S.Ct. 840.
Eugene Garfinkle, San Francisco, Cal., appointed by the Court, for appellant.
Francis C. Whelan, U. S. Atty., Thomas R. Sheridan, Asst. U. S. Atty., Chief, Crim. Div., and John K. Van de Kamp, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and HAMLIN, Circuit Judges, and JAMESON, District Judge.
PER CURIAM.


1
The judgment of conviction is affirmed.


2
We find the evidence sufficient and the instructions taken as a whole free from any consequential error. Isolated, some fault can be found with certain individual instructions.


3
A point is made about illegal search and seizure. Nothing appears in the record that would enable this Court to say there was an illegal search or seizure. The defendant did not before conviction ever so contend. Nothing appears that was either shocking or out of order. It was not incumbent upon the government to make a detour and affirmatively, in effect, challenge its own evidence.


4
Court appointed counsel here has done exceedingly well with his presentation of the appeal, although we cannot agree with him.